     Case 7:18-cr-00855 Document 378 Filed on 08/02/19 in TXSD Page 1 of 2

                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   McALLEN DIVISION

UNITED STATES OF AMERICA                         '
                                                 '
v.                                               '     Criminal No. 18-CR-855
                                                 '
MEISY ANGELICA ZAMORA                        '

                      GOVERNMENT'S MOTION FOR A STAY
                OF THE MAGISTRATE COURT’S ORDER OF RELEASE

       The United States of America, by and through undersigned counsel, hereby submits this

Motion for a Stay of the Magistrate Court’s Order of Release. In support of this Motion for a Stay

the Government states:

       1.      On July 31, 2019, the United States Magistrate Court (“Magistrate Court”) entered

an order granting Defendant’s Renewed Motion to Revoke Detention Order (Docket No. 373).

The Magistrate Court further found that conditions of release can be set to assure Defendant’s

appearance at further proceedings (the “Order of Release”).

       2.      On August 2, 2019, the Government filed a Motion for Reconsideration, urging the

Magistrate Court to reconsider its Order of Release.

       3.      At a hearing on August 2, 2019, the Magistrate Court denied the Government’s

Motion for Reconsideration, and further set conditions for the release of the Defendant.

       4.      The Government hereby submits notice that, pursuant to 18 U.S.C. § 3145, it will

file a motion with the District Court for revocation of the above-referenced Order of Release.

       5.      The Government respectfully requests that the Magistrate Court stay further release

proceedings, including the release of the Defendant, to provide the Government with time to file

and seek a ruling from the District Court regarding said revocation.

       6.      This Motion for Stay is not made for purposes of delay, but to seek justice.
     Case 7:18-cr-00855 Document 378 Filed on 08/02/19 in TXSD Page 2 of 2

       Wherefore, the government respectfully requests that the Magistrate Court enter an Order

staying the Order of Release until such time as the district court has acted upon the

Government’s motion for revocation.

       Respectfully submitted,

       Joseph S. Beemsterboer
       Deputy Chief, Health Care Fraud Unit

       /s Kevin Lowell
       Kevin Lowell
       Leslie S. Garthwaite
       Trial Attorneys
       United States Department of Justice
       Criminal Division Fraud Section
       1400 New York Avenue, N.W.
       Washington D.C. 20005

       RYAN K. PATRICK
       UNTIED STATES ATTORNEY

       /s Andrew R. Swartz
       Assistant United States Attorney
       U.S. Attorney’s Office, SDTX
       1701 W. Highway 83, #600
       McAllen, TX 78501



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 2nd day of August, 2019 a copy of the foregoing was emailed

to the attorney of record for the defendant in this case.

                                                  /s/ Andrew Swartz
                                               Andrew Swartz
                                                      Assistant United States Attorney
